El Juez; Asociado Sb. Figcteras,
emitió la opinión del tribunal.
El apelante en esta causa fue acusado por el Fiscal de la Corte de Distrito de Areeibo por el delito de seducción, .y celebrado el juicio, el jurado di ó un veredicto de culpabili-dad pidiendo en el mismo clemencia para el acusado.
Antes de dictarse la correspondiente sentencia se soli-citó un nuevo juicio por ser contrario á derecho y á las pruebas practicadas el veredicto que el jurado pronun-ció. El juez de la referida corte negó esa solicitud y en cinco de noviembre del año próximo pasado dictó sentencia condenando al acusado por el delito de seduc-ción á la pena de tres años y seis meses de presidio con trabajos forzados, quinientos dollars de multa y al pago de las costas, debiendo sufrir en caso de insolvencia un día por cada dollar que deje de satisfacer.
De la providencia denegando un nuevo juicio, que no consta en el récord, y de la sentencia condenatoria se ape-ló para ante esta Corte Suprema en la que se presentó la causa en 19 de agosto último. En. ella se encuentra una transcripción de las notas taquigráficas que se componen de 24 páginas y en las que se detalla el testimonio de ca-da testigo por medio de preguntas y respuestas certifi-cando al final el taquígrafo, Francisco Montilla que todo lo precedente concuerda exactamente con las notas • ta* *442quigráficas tomadas por él en la celebración del juicio en la sesión del Tribunal del día 2 de noviembre de .1904.
El apelante por medio de su abogado don Simón Largó presentó aquí un escrito en el que se alega:
.Primero.- — Que el veredicto es contrario á (derecho y á la prueba.
Segundo. — Que la prueba practicada en el juicio como base del veredicto y fallo, es insuficiente para justificar el hecho delictivo que se persigue.
Con esas alegaciones pide la revocación del fallo apela-do y absolución'del acusado ó en otro caso que se ordene la' celebración de un nueyo juicio. - • .
El fiscal de esta corte se opone á cuanto el peticionario solicita y cree que la .sentencia apelada debe confirmarse en todas sus partes. :
El apelante presentó ante la Corte de Distrito de Are-cibo una moción para que se procediese á un nuevo jui-cio, porque el veredicto en su. sentir era contrario á dere-cho y á las pruebas. No..6 art. 303 del Código de Enjuicia-miento Criminal. De modo que se colocó la cuestión bajo' el caso 3 del art. 296.
Esa solicitud fue denegada- y entonces debió cumplirse con lo que dispone el .artículo 298 preparando un escrito ó declaración de excepciones dentro del término que allí se determina que con la conformidad del fiscal ó sin ella si no fuere posible hubiere obtenido la resolución firma-da por el juez de la Corte de Distrito ó en su caso, con la resolución de este Tribunal Supremo.
Ese escrito ó declaración de excepciones, según el 299 debía limitarse solamente á aquellas pruebas que fueran necesarias para exponer todos los puntos de derecho en que se basaban las excepciones, porque el juez, según esa misma disposición, tienen la facultad, estén ó no confor-mes las partes, de poder eliminar todos los demás extre-mos contenidos en la declaración.
Esto es lo que previene la ley para estos casos.
*443Y en cuanto á la exposición de hechos sobre la prueba, las regias dictadas para el gobierno' de las cortes de dis-tritos aprobadas por el Hon. Attorney General con un espíritu que armoniza con el de la referida ley procesal, dice así: . ■
“Después del juicio de una causa, la defensa ó la acusación podrí, hacer una relación escrita de los hechos presentados como, prueba en el juicio, y soihéter la misma á la parte contraria, ó á su abogado para su examen. Tal relación de hechos deberá contener un lleno y completo estado de todos los hechos presentados como prueba en el juicio de la causa, expresando el testimonio de cada testigo en forma concisa y narrativa y también incluyendo copia de todos los documentos presentados como prueba, y la certificación de las partes ó sus abogados así lo justificará. Si el acusado ó su abogado y el Fiscal, llegaren á un acuerdo sobre la relación de hechos, ésta será sometida al -Juez, quien si la encuentra correcta, la aprobará y la firmará, y se en-tregará en Secretaría., y una copia de ella será incorporada en la trans-cripción á los efectos de la apelación. Si las partes no llegaren á un acuerdo, la relación de hechos será entonces preparada por el Juez, quien deberá certificarla, y también certificará que las partes no llega-ron á un acuerdo. Tal relación de hechos debe ser formada y entregada en Secretaría dentro del término que la Corte designe, -no excedien-do del tiempo fijado para la aprobación del pliego de excepciones.”
Así presentado el problema jurídico, esta Corte Supre-ma hubiera podido fijar el verdadero alcance de la prue-ba y decidir con acierto la cuestión planteada.
ísTo se ha hecho así y para demostrar que la prueba es insuficiente y que el veredicto es contrario á ella y al de-recho, solamente se traen á esta apelación las notas ta-quigráficas en la forma que ya se ha indicado y ellas no tienen la suficiente garantía para que merezcan nuestra consideración y menos para arriesgamos á un juicio con-trario al que formó el jurado.
La ley siempre presume que el veredicto y la sentencia están de acuerdo con la prueba practicada en el juicio, y siendo esto así nada puede hacerse contra esa prueba á espaldas del juez y del fiscal. Es necesario, pues, que *444ellos tengan cierta intervención y la tienen seguramente si el pliego de excepciones ó la relación de huellos viene en la forma que ya se ha expresado.
Y no se nos objete con el artículo 300 del Código de En-juieiamiento Criminal para deducir de su contenido que las notas taquigráficas deben tener eficacia para el fin que este apelante se propone. •
En esa disposición se habla, según lá edición inglesa de esa lev, de las notas tomadas por relatores (reporters), pero aún esas mismas notas sobre instrucciones al jurado necesitan los endosos en que se consigne la resolución del Tribunal para formar parte de los autos y sólo así po-drán utilizarse en una apelación de igual-modo que sise hubiera consignado en el escrito ó declaración de excep-ciones.
Véase, pues, como en ese (taso, sólo relacionado comías instrucciones al jurado escritas o tomadas poi notas' de relatores (reporters), necesítase de úna formalidad mayor 'que las simples notas, cual es la resolución del juez sobre dichas instrucciones, resolución que viene á de-mostrar que esas y no otras fueron las que se dieron y así ya esta corte puede en ese caso entrar a discutir sobre las mismas sin temor á transcendentales' equivocaciones.
Pero hoy no se trata de eso y volviendo al caso que constituye esta apelación puede también que se nos obje-te con la ley aprobada en 10 de marzo de 1904 “creando las plazas de taquígrafos-reporters de los tribunales de distrito, determinando sus deberes y fijando sus sueldos y compensaciones. ’ ’
En el último inciso de la sección 5a. de la misma se dice en la edición española:
“Dicha capia del récord constituirá ]>rima fació del acta del juicio,, y podrá usarse al hacerse .cualquiera moción para la celebración de .un nuevo juicio, revisión ó apelación del mismo, en los casos en que el acta cjel Tribunal sea necesaria.”
*445Pero podemos afirmar que hay aquí un grave error de traducción. En la edición inglesa que es á la que en este caso debemos dar fe se usa la palabra minutes en vez de acta y esa palabra minutes no equivale á la acepción que antes se le daba á la palabra acta que era el documento en que se bacía constar todo lo importante que en el desarro-yo del juicio oral ocurría y que firmaba el Tribunal, las partes y el secretario.
No, minutes quiere decir un breve sumario ó memorandum ó una relación concisa de los hechos ocurridos en • en la corte sin relación alguna con la prueba que en nin-gún caso se consigna en las minutas.de la corte.
De modo que teniendo en cuenta esas diferencias, la verdadera construcción del inciso de la ley que conside-ramos debe ser así:
“Dielia copia del récord constituirá prima facie de, las minutas del juicio y podrá usarse etc., etc., en los casos en que las minutas del Tribunal sean necesarias. ’ ’
En-la apelación No. 62 procedente de Arecibo entre el Pueblo de Puerto Rico contra Juan de Mata Eligier y Juan del Carmen Groló, apelación que se falló en 20 del mes actual, se trató también del valor que pueden tener las notas taquigráficas y allí para precisar el significado de la palabra minutes se estudió la' definición que da á esa palabra Bouvier en su diccionario, así como también se tuvo' en cuenta lo que sobre este particular y con refe-rencia á las autoridades se consigna en 15 American & English Encyclopedia of laws (1st. ed. p 618.)
Nos remitimos á la opinión entonces emitida por el Hon. juez MacLeary, opinión que aceptó esta Corte Suprema y en que fundó la sentencia que dictara.
Y en mérito de las razones expuestas y tal como se ha presentado esta apelación no hay base alguna para consi-derar insuficiente ó errónea la prueba que se tuvo en cuenta para el veredicto y. para la sentencia. Así no hay *446más que confirmar la resolución apelada denegando un nuevo juicio y confirmar también la sentencia dictada por la Corte de Distrito de Areeibo en 5 de noviembre de 1904.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados, Hernández, MacLeary y Wolf.